 1

 2

 3

 4

 5                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
          SHARON SHUMPERT,
 8                                 Plaintiff,
 9              v.                                          C18-1680 TSZ

10        HEALTHPOINT CENTERS OF KING                       MINUTE ORDER
          COUNTY,
11
                                   Defendant.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
            (1)    The Court STRIKES the trial date and all pretrial deadlines pending further
     order of the Court.
15
          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
16 record.

17         Dated this 13th day of March, 2020.

18
                                                        William M. McCool
19                                                      Clerk

20                                                      s/Karen Dews
                                                        Deputy Clerk
21

22

23

     MINUTE ORDER - 1
